Appeal from a judgment of the County Court of Chenango County (Dowd, J.), rendered March 12, 1990, which revoked defendant’s probation and imposed a sentence of imprisonment.
The record establishes that one of the conditions of defendant’s probation was that he be required to make restitution and that, despite repeated attempts to collect as well as promises made by defendant that he would pay, he failed to make any payments whatsoever. Although defendant claimed at his violation of probation hearing that he was indigent, he did not offer any facts in support of that assertion. Under the circumstances, we find no abuse of discretion by County Court in revoking defendant’s probation and imposing a sentence of imprisonment (see, People v Krzykowski, 121 AD2d 831; People v Forman, 105 AD2d 984).
Judgment affirmed. Mahoney, P. J., Mikoll, Yesawich, Jr., Crew III, and Harvey, JJ., concur.